Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			EXAMINER'S AMENDMENT	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marc Kaufman on March 11, 2022
The application has been amended as follows: 
	In the claims:

Claim 1: 
At line 12, please insert after "a +b=1": 
--whereby the calculated SOR can be used to determine whether to reuse the battery so as to meet a user-planned life span--
Claim 3: 
-At line 20: please insert after "current value": 
--whereby the calculated SOR can be used to determine whether to reuse the battery so as to meet a user-planned life span--.
Allowable Subject Matter
Claims 1 and 3 are allowed.

Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "calculating a stat of reusable (SOR) by using the SOH and the SOP, wherein the state of reusable (SOR) is represented by the following Equation 1… whereby the calculated state of reusable (SOR) can be used to determine whether to reuse the battery so as to meet a user-planned life span" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 3, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "calculating a state of reusable (SOR) by using the SOH and the SOP, wherein the state of power (SOP) is represented by the following Equation 2 … whereby the calculated state of reusable (SOR) can be used to determine whether to reuse the battery so as to meet a user-planned life span" in combination with other limitations in the claims as defined by Applicants. 
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 11, 2022